Name: 95/564/EC: Council Decision of 22 December 1995 on the implementation of a training programme for professionals in the European audiovisual programme industry (Media II - Training)
 Type: Decision
 Subject Matter: communications;  employment;  European construction;  business organisation;  economic policy
 Date Published: 1995-12-30

 Avis juridique important|31995D056495/564/EC: Council Decision of 22 December 1995 on the implementation of a training programme for professionals in the European audiovisual programme industry (Media II - Training) Official Journal L 321 , 30/12/1995 P. 0033 - 0038COUNCIL DECISIONof 22 December 1995on the implementation of a training programme for professionals in the European audiovisual programme industry (Media II - Training)(95/564/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 127 (4) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the Economic and Social Committee (2), Acting in accordance with the procedure laid down in Article 189c of the Treaty (3), 1. Whereas the European Council meeting in Brussels on 10 and 11 December 1993 took note of the White Paper 'Growth, competitiveness and employment' as reference point for action by the European Union and its Member States; whereas the White Paper supports an industrial development approach based on global competitiveness, as the key to growth and employment, and states, in particular in Chapter 7, the need to adapt vocational skills in line with industrial and technological developments; 2. Whereas the European Council meeting in Corfu on 24 and 25 June 1994 took note of the report by the 'Bangemann Group' entitled 'Europe and the Global Information Society - Recommendations to the European Council', in particular acknowledging the strategic importance of the audiovisual programme industry in terms of content; 3. Whereas the 'Industry/Telecommunications' Council of 28 September 1994 issued a favourable opinion on the Commission's communication of 19 July 1994 entitled 'Europe's way to the information society: an action plan'; whereas it emphasized the need to improve the competitiveness of the European audiovisual industry; 4. Whereas the Council took formal note of the Commission's communication of 1 September 1994 entitled 'An industrial competitiveness policy for the European Union' which showed the close correlation between the development prospects of technologies, products, programmes (in particular audiovisual programmes) and the associated services and networks and recalled the need to raise the training standards of human resources in order to make European industry competitive; 5. Whereas the Council took formal note on 17 June 1994 of the Green Paper 'Strategy options to strengthen the European programme industry in the context of the audiovisual policy of the European Union'; 6. Whereas the Commission consulted the people in the industry on the options put forward in the Green Paper, in particular by holding the 'European Audiovisual Conference' in Brussels from 30 June to 2 July 1994; whereas the consultation process revealed a strong desire for an enhanced programme of support for the European audiovisual industry, in particular in the area of training; 7. Whereas the European Parliament, in its resolution of 6 May 1994 (4), examined the problems of the audiovisual industry, following Council Directive 89/552/EEC of 3 October 1989 on the coordination of certain provisions laid down by law, regulation or administrative action in Member States concerning the pursuit of television broadcasting activities (5) (the 'television without frontiers' Directive), in preparation for the European audiovisual conference, 'and took the view that the priorities established inter alia during the discussions on amendments to the Media programme, namely the financing mechanisms, pre-production, distribution and training, were the best means of establishing coherent, stable European networks'; 8. Whereas on 14 September 1994 the Economic and Social Committee issued its opinion on the Green Paper, stating that European-level programmes such as Media could have a positive influence on the development of programme structures and means of production in Europe; 9. Whereas the Commission implemented an action programme to encourage the development of the European audiovisual industry (Media) (1991 to 1995), adopted by Council Decision 90/685/EEC of 21 December 1990 concerning the implementation of an action programme to promote the development of the European audiovisual industry (Media) (1991 to 1995) (1), including, in particular, training measures to upgrade the vocational skills of people working in the audiovisual programme industry; 10. Whereas the Council, at its meeting of 5 November 1993, after taking note of the Commission's communication of 23 July 1993 on the Media programme mid-term evaluation report, took the view that it would be appropriate to examine suitable measures for launching a Media II programme after 1995; 11. Whereas the European Council meeting in Essen on 9 and 10 December 1994 called on the Commission to present proposals for a new Media programme; 12. Whereas at its meeting of 6 December 1994 the Council adopted Decision 94/819/EC (2) setting up the 'Leonardo da Vinci' action programme for the implementation of a European Community vocational training policy; whereas Article 8 (1) of the said Decision requires the Commission to ensure overall consistency between that programme and other Community measures in the field of training; 13. Whereas there should be proper coordination with vocational training actions undertaken pursuant to the objectives of the Structural Funds; 14. Whereas pursuant to Article 128 (4) of the Treaty the Community shall take cultural aspects into account in its action under other provisions of the Treaty; whereas it is necessary to ensure that participation in this programme reflects European cultural diversity; 15. Whereas there is a need to take into account the cultural aspects of the audiovisual sector; 16. Whereas the emergence of a European audiovisual market requires vocational skills adapted to the new dimension of the market, particularly as regards economic and commercial management of the industry and utilization of new technology at all stages of programme design, development, production and transmission; 17. Whereas people in the industry should be provided with vocational skills that enable them to take full advantage of the, in particular, European dimension of the audiovisual programme market and they should be encouraged to develop projects which meet the demands of that market; 18. Whereas there should be an improvement in the exploitation of the European audiovisual heritage and a response to the needs of the market for programmes in the field; 19. Whereas the initial training of professionals must incorporate the indispensible economic and technological components; whereas the speed of change in these areas makes continuous training especially necessary; 20. Whereas networking between vocational training centres should be encouraged so as to facilitate the transfer of know-how and the development of training modules at European level; 21. Whereas support for vocational training must take account of structural objectives such as developing the potential for creation and production in countries or regions where audiovisual production capacity is low and/or where the geographical and linguistic area is restricted and/or developing the independent production sector, in particular small and medium-sized enterprises (SMEs); 22. Whereas equal opportunities constitute a fundamental principle in the policies of the European Union which must be taken into account in implementing this programme; 23. Whereas a reference amount, within the meaning of point 2 of the declaration by the European Parliament, the Council and the Commission of 6 March 1995, is included in this Decision for the entire duration of this programme, without thereby affecting the powers of the budgetary authority as they are defined by the Treaty; 24. Whereas, in accordance with the principle of subsidiarity, action taken by the Community should support and supplement action taken by the relevant authorities in the Member States; 25. Whereas the measures provided for under this programme are all aimed at cross-border cooperation which will enhance the value of action taken in the Member States or by those responsible for training, in accordance with the principle of subsidiarity referred to above; 26. Whereas it is appropriate to follow up and intensify the opening up of the Media programme to the participation of the associated countries of central and eastern Europe (CCEE) in accordance with the conditions laid down in the additional protocols to the association agreements on participation in Community programmes concluded or to be concluded with those countries and to the participation of Cyprus, Malta and the EFTA States members of the EEA Agreement on the basis of additional appropriations in accordance with the same rules as those applied to the EFTA countries, under procedures to be agreed on with those countries; whereas, moreover, this programme should be open to cooperation with other third countries which have concluded agreements with audiovisual clauses; whereas the details of such participation or cooperation should be determined at the appropriate time between the parties concerned; 27. Whereas it is desirable to coordinate the activities laid down by the programme with those deployed by international organizations, such as the Council of Europe; 28. Whereas Community support should be granted on the basis of prior appraisal, monitoring and subsequent evaluation, HAS DECIDED AS FOLLOWS: Article 1This Decision establishes a vocational training programme (hereinafter referred to as 'the programme') to run from 1 January 1996 to 31 December 2000. This programme, which supports and supplements action taken by Member States in full recognition of the responsibility of those States for the content and organization of vocational training programmes and cultural diversity of the countries and regions, excluding any harmonization of the laws and regulations of the Member States, has the purpose of providing professionals in the European audiovisual industry with the skills they need to exploit the European dimension of the market to the full and make use of new technology. Article 2In the context of Article 1, the aims of the programme are: 1. to meet the needs of the industry and bolster its competitiveness by improving initial and particularly continuing training for audiovisual professionals in order to provide them with the know-how and skills they need in order to take account of the European market and other markets, notably in the field of: - economic and commercial management, including legal aspects, - utilization and development of new technologies for the production of audiovisual programmes with high commercial and artistic added value, supplementing training in the audiovisual professions, - screenplay techniques. This aim will take account of the transnational dimension through supporting the development of businesses and projects (new programmes or enhancement of the audiovisual heritage) as well as of common entrepreneurial practices; 2. to encourage cooperation and exchange of know-how by networking between partners involved in training: training institutions, the professional sector and businesses and by developing teacher training. In carrying out the objectives mentioned in points 1 and 2 of the first paragraph, particular attention shall be paid to the specific needs of countries or regions with a low production capacity and/or a restricted linguistic and geographical area, as well as the development of an independent European production and distribution sector and especially of small and medium-sized enterprises (SMEs). Article 3Recipients of Community support involved in implementing the measures laid down in the Annex must provide a significant proportion of the funding (at least 50 %). In duly justified exceptional cases this percentage may be reduced to as low as 25 %. Community funding shall be determined in relation to the cost and nature of each measure envisaged. The financial reference amount for implementing the programme for the period referred to in Article 1 shall be ECU 45 million. The annual appropriations shall be authorized by the budgetary authority in accordance with the current financial perspective. Article 41. The Commission shall be responsible for the implementation of the programme, in accordance with the arrangements laid down in the Annex. In the performance of this task, it shall be assisted by a committee composed of two representatives from each Member State and chaired by the representative of the Commission. 2. The representative of the Commission shall submit to the Committee, for its opinion, a draft of the measure to be taken concerning: - the arrangements for the implementation of the actions provided for in the Annex, - the content of calls for proposals, the definition of criteria and procedures for the approval and selection of projects and the final choice of intermediary organizations, - questions concerning the annual internal distribution of finances within the programme, - arrangements for monitoring and evaluating the operations. Furthermore, the representative of the Commission shall also submit, for its opinion, the examination of all Community allocations of more than ECU 200 000 per year; this threshold can be reviewed by the Committee in the light of experience. 3. The Committee shall deliver its opinion on the draft, within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event: - the Commission shall defer application of the measures which it has decided upon for a period of two months, - the Council, acting by a qualified majority, may take a different decision within the time limit referred to in the previous subparagraph. 4. The Commission may consult the Committee on any other question concerning the implementation of the programme. The Committee shall deliver its opinion within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account. The Commission representative shall keep the Committee informed in good time and on a regular basis of the financial allocation agreed in the framework of the programme (amounts, duration, internal distribution of finances, beneficiaries). Article 5The programme shall be open to the participation of the associated countries of central and eastern Europe (CCEE) in accordance with the conditions laid down in additional protocols to the association agreements on participation in Community programmes concluded or to be concluded with those countries. This programme shall be open to the participation of Cyprus, Malta and EFTA countries members of the EEA Agreement on the basis of additional appropriations in accordance with the same rules as applied to EFTA States, in accordance with procedures to be agreed with those countries. It shall also be open to cooperation with other non-member countries which have concluded agreements containing audiovisual clauses. The arrangements for this participation or cooperation will be fixed at the appropriate time between the parties concerned. Article 61. The Commission shall ensure that actions under this Decision are subject to prior appraisal, monitoring and subsequent evaluation. 2. The selected beneficiaries shall submit an annual report to the Commission. 3. After the completion of projects, the Commission shall evaluate the manner in which they have been carried out and the impact of their implementation in order to assess whether the original objectives have been achieved. 4. After two years and six months of implementation of the programme and within the six months that follow this period, the Commission, after having brought the matter before the Committee in accordance with the procedure laid down in Article 4 (2) and (3), shall present to the European Parliament, the Council and the Economic and Social Committee an evaluation report on the results which were obtained, accompanied if need be by appropriate proposals. This report shall in particular show the added value created on the basis of the financial support provided by the Community and the socio-economic aspect. 5. When the programme has run its full term, the Commission shall submit to the European Parliament, the Council and the Economic and Social Committee a report of the implementation and resuls of the programme. Done at Brussels, 22 December 1995. For the CouncilThe PresidentL. ATIENZA SERNA(1) OJ No C 108, 29. 4. 1995, p. 4. (2) OJ No C 256, 2. 10. 1995, p. 24. (3) Opinion of the European Parliament of 16 June 1995 (OJ No C 166, 3. 7. 1995, p. 200), Council common position of 10 July 1995 (OJ No C 281, 25. 10. 1995, p. 1) and Decision of the European Parliament of 15 November 1995 (not yet published in the Official Journal). (4) OJ No C 205, 25. 7. 1994, p. 561. (5) OJ No L 298, 17. 10. 1989, p. 23. (1) OJ No L 380, 31. 12. 1990, p. 37. (2) OJ No L 340, 29. 12. 1994, p. 8. ANNEX 1. ACTIONS TO BE TAKENThe programme is intended, in supporting and supplementing the actions undertaken by Member States, to help people in the industry adapt to the, in particular, European dimension of the market by promoting vocational training in the field of economic and commercial management, including legal aspects, and new technologies (including the protection and enhancement of the European film and audiovisual heritage). The actions will cover initial training and, in particular, continuing professional training. 1.1. Training in economic and commercial managementThis aims to develop the ability of people in the industry to conceptualize and exploit the European dimension in the development, production, distribution and broadcasting of audiovisual programmes. The actions will consist in: - promoting the elaboration and updating of training modules on management to supplement the actions undertaken by Member States, - encouraging incorporation of the training modules into training actions taken by training institutions, the professional sector and businesses, - networking of training programmes, facilitating exchanges of students/professionals by providing grants and organizing work-experience placements in companies in other Member States and contributing to teacher training, in particular distance learning, encouraging exchanges and partnerships between countries and regions with a low production capacity and/or a restricted linguistic and geographical area. 1.2. Training on new technologiesThe training aims to develop the ability of people in the industry to use advanced creative techniques, such as animation, computer graphics, multimedia and interactive technologies. The actions will consist in: - promoting the definition and updating of training modules on new audiovisual technologies, to supplement measures taken by the Member States, - encouraging incorporation of the training modules into training actions taken by training institutions, the professional sector and businesses, - networking of training measures, facilitating exchanges of teachers and students/professionals by providing grants and organizing work-experience placements in companies in other Member States and contributing to teacher training and especially distance learning, encouraging exchanges and partnerships between countries and regions with a low production capacity and/or a restricted linguistic and geographical area. 2. IMPLEMENTATION PROCEDURE2.1. ApproachIn implementing the programme, the Commission will work closely with the Member States. It will also consult the partners concerned. It will ensure that the professionals participating in the programme reflect a balanced representation of Europe's cultural diversity. It will encourage cooperation between training institutions, the professional sector and business and module designers from the start of the process. It will facilitate the placement of trainees, especially those from countries and regions with a low production capacity and/or restricted linguistic and geographical area. 2.2. Community fundingCommunity funds are intended to support the efforts of the national partners to supplement existing training courses with modules on management and new technologies. Community funding of up to 50 % (which may be increased up to 75 % in duly justified exceptional cases) of total training costs will be within a framework of joint funding with public and/or private partners. The procedure laid down in Article 4 shall be applied to determine: - allocation of funds for each type of action listed in points 1.1 and 1.2 of this Annex, and- the Community contribution towards the costs of individual projects, selected following calls for proposals. Module designers and training centres adopting them will be selected by calls for tender. 2.3. ImplementationThe Commission shall implement the programme in conformity with Article 4. 2.3.1. In implementing the programme, in particular the technical selection of projects, monitoring and evaluation of projects benefiting from the programme's funding, the Commission will ensure that it obtains the expertise of acknowledged specialists from the audiovisual sector in the field of professional training. To this end, it can if necessary involve intermediary organizations which, on the basis of their professional expertise, will provide technical assistance and will formulate proposals for the choice of the beneficiaries, without prejudice to other selection methods. These organizations will be chosen after calls for proposals and following the procedure described in Article 4 (2). The Commission shall make the final selection of beneficiaries from the programme's funding, in the context of the dispositions of Article 4 (2). Furthermore, the Commission and the Member States shall organize the mutual exchange of information useful in the implementation of the programme and take the necessary steps, particularly by continuing the activities of the Media desks, to ensure the promotion of the programme and encourage the greatest possible participation of professionals in its actions and ensure permanent contacts with the different support institutions of the Member States for the purpose of achieving complementarity between the actions under this programme and national support measures.